Citation Nr: 1550851	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  15-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a kidney condition, to include kidney cancer and kidney disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from June 1954 to December 1973.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was previously remanded by the Board in July 2015 for further evidentiary development.  The Board also remanded the issue of entitlement to service connection for a lumbar spine condition.  Service connection for degenerative arthritis of the spine was granted in a September 2015 rating decision, and as a result, the issue is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand for additional development is necessary in order to determine the Veteran's in-service radiation exposure.  Pursuant to an August 2012 request from the Jackson RO, the Department of the Navy issued an August 30, 2012 finding regarding the Veteran's in-service exposure to radiation.  However, this finding only pertained to the period from January 1, 1973 to October 22, 1973.  The August 2012 request asked for any radiation exposure throughout the Veteran's entire period of service, June 1954 to December 1973.  As the Veteran's service records do contain a reference to the Veteran having undergone some sort of training for individuals who may experience occupational exposure to ionizing radiation, the Board finds that the RO should contact the Department of Navy in order to provide a finding for the entire period of service.

In determining that a remand is necessary, the Board notes the opinion provided by the September 2015 examiner.  The examiner concluded that the Veteran's kidney condition is at least as likely as not related to his military service.  However, in making this determination, the examiner relies on a May 1964 treatment record of another Veteran.  The Veteran submitted this record in an effort to show that submarines did result in exposure to radiation.  This medical record is not, in fact, the Veteran's, and to date exposure to radiation has not been established.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to contact the Department of the Navy to request a DD 1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure.  Please use the Veteran's entire period of service, from June 1954 to December 1973.

2.  Review the response from the Department of the Navy and, if deemed necessary, undertake any additional development required under 38 C.F.R. § 3.311.  

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




